Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 10, 1979, convicting him of criminally negligent homicide, upon a jury verdict, and sentencing him to an indeterminate term of imprisonment not to exceed four years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a definite term of imprisonment of one year. As so modified, judgment affirmed, and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.